                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     ORANGEBURG DIVISION

Richard Deas,                                               Case No.: 5:19-cv-00830-SAL

                Plaintiff,

v.
                                                              ORDER AND OPINION
Wayne McCabe; Joseph Canning; Associate
Warden Ford; Major Smith; Benjamin Davis;
Lieutenant Danley; Sergeant Blackwell; Head
Nurse Robins; and Christina Long,

                Defendants.


       This matter is before the Court on Defendants’ unopposed Motion for Summary

Judgment, filed on October 23, 2019. ECF No. 89. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02, the Magistrate Judge issued a Report and Recommendation (“Report”)

on January 14, 2020. ECF No. 97. In the Report, the Magistrate Judge recommended that

Defendants’ motion be granted because Plaintiff has failed to prosecute this case and otherwise

failed to comply with the Court’s orders. See Fed. R. Civ. P. 41(b). Specifically, on December

19, 2019, Plaintiff was directed to advise the Court whether he wished to continue with this case

and to file a response to Defendant’s motion. ECF No. 93. To date, Plaintiff has not complied

with either directive. No party filed an objection to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28




                                                 1
U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant’s Motion for Summary

Judgment, ECF No. 89, is GRANTED and this case is DISMISSED with prejudice.

               IT IS SO ORDERED.

                                                    /s/ Sherri A. Lydon
February 24, 2020                                   Sherri A. Lydon
Columbia, South Carolina                            United States District Judge




                                                2
